NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING

                         MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERT EARL ROYCE,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                    Case No. 2D13-2484
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 18, 2014.

Appeal from the Circuit Court for DeSoto
County; James S. Parker, Judge.

Howard L. Dimmig, II, Public Defender, and
Allyn M. Giambalvo, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Timothy A. Freeland,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Judge.

              Robert Earl Royce challenges an order revoking his probation. We affirm

in all respects except to point out a scrivener's error in the order, which indicates that

Royce was found in violation of condition five of his probation when in fact the State
agreed to drop the violation as part of the plea bargain. We remand for the correction of

this scrivener's error. See Latner v. State, 132 So. 3d 364, 365 (Fla. 1st DCA 2014).

Royce need not be present for this correction.

             Affirmed; remanded with instructions.



MORRIS and SLEET, JJ., Concur.




                                          -2-